Abatement Order filed March 27, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00165-CV
                                    ____________

 HARDAM S. AZAD, INDIVIDUALLY AND D/B/A 5 MILLION SQUARE FEET
                      COMPANIES, Appellant

                                            V.

    MIRCO, INC. AND COMMERCIAL ROOF CONSULTANTS & CLAIMS
                   MANAGEMENT, L.L.C., Appellees


                         On Appeal from the 80th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2009-65685


                              ABATEMENT ORDER

      We have determined that this case is appropriate for referral to mediation, an
alternative dispute resolution process.      See Tex. Civ. Prac. & Rem. Code §
154.021—.073.     Mediation is a forum in which an impartial person, the mediator,
facilitates communication between parties to promote reconciliation or settlement. Id. §
154.023(a). Any communication relating to the subject matter of the appeal made by a
participant in the mediation proceeding is confidential. See Tex. Civ. Prac. & Rem. Code
§ 154.053. After mediation, the parties shall advise the court whether the case settled, or
whether any further negotiation efforts are planned.
       The court ORDERS the appeal ABATED for a period of sixty days and refers the
underlying dispute to mediation. Any party may file a written objection to this order with
the clerk of this court within 10 days of the date of this order. See Tex. Civ. Prac. & Rem.
Code § 154.022. If this court finds that there is a reasonable basis for the objection, the
objection shall be sustained and the appeal reinstated on this court’s active docket. See id.

       The court ORDERS that the mediation be held within 60 days of the date of this
order. The court ORDERS that all parties or their representatives with full settlement
authority shall attend the mediation process, with their counsel of record. The court
FURTHER ORDERS that within 48 hours of completion of the mediation, the parties
shall advise the court in writing whether the case settled.

       If mediation fully resolves the issues in the case, the court ORDERS the parties to
file a motion to dismiss the appeal, other dispositive motion, or a motion for additional
time to file the dispositive motion, within 10 days of the conclusion of the mediation.

       The court ORDERS the appellate timetable in this case suspended for 60 days from
the date of this order.

       The appeal is ABATED, treated as a closed case, and removed from this court's
active docket for a period of sixty days. The appeal will be reinstated on this court's active
docket after sixty days. Any party may file a motion stating grounds for reinstating the
appeal before the end of the sixty-day period. Any party may also file a motion to dismiss
the appeal or other dispositive motion at any time. Any party may file a motion to extend
the abatement period for completion of mediation or to finalize a settlement.



                                       PER CURIAM



Panel consists of Justices Frost, Brown, and Christopher.




                                              2